ICJ_148_WhalingAntarctic_AUS_JPN_2014-03-31_JUD_01_ME_06_FR.txt.                                                                                                    383




                            OPINION DISSIDENTE DE M. LE JUGE YUSUF

                 [Traduction]

                     La Cour a mal interprété le droit applicable — Le comportement du Japon
                 aurait dû être apprécié non pas à l’aune de critères étrangers à la convention tels
                 que le « caractère raisonnable », mais à la lumière de l’article VIII de la convention,
                 du paragraphe 30 du règlement et des lignes directrices adoptées par la CBI — La
                 question posée à la Cour portait sur l’interprétation d’un traité — Il s’agissait de
                 déterminer si la décision du Japon d’autoriser JARPA II était conforme au droit
                 applicable — La Cour aurait dû rechercher si les modifications récentes de la
                 convention avaient eu une incidence sur l’objet et le but de celle‑ci — L’article VIII
                 aurait dû être interprété au regard de cette évolution — Il n’entrait pas dans les
                 attributions de la Cour de procéder à un examen scientifique de la conception et de
                 la mise en œuvre de JARPA II — La question de savoir si un programme est mené
                 à des fins de recherche scientifique ne peut être tranchée en se fondant sur le
                 caractère raisonnable de l’ampleur du recours aux prélèvements létaux — La
                 distinction faite entre « recherches scientifiques » et « en vue de recherches
                 scientifiques » n’est guère convaincante — Il est pour le moins paradoxal de conclure
                 qu’une activité relève de la recherche scientifique tout en étant dépourvue de finalité
                 scientifique — Les paragraphes 10 e), 10 d) et 7 b) du règlement s’appliquent
                 uniquement à la chasse commerciale — La Cour n’a pas établi que JARPA II était
                 un programme de chasse commerciale — La conclusion selon laquelle le Japon a
                 violé le moratoire sur la chasse commerciale, le sanctuaire de l’océan Austral et
                 l’interdiction relative aux usines flottantes est dès lors sans fondement.



                                                  I. Introduction

                    1. Je regrette de ne pouvoir me rallier à la majorité qui a voté en faveur
                 de la plupart des points du dispositif. Je le regrette d’autant plus que je ne
                 suis certainement pas moins sensible que mes confrères à la capture et à
                 la mise à mort des baleines.
                    2. Nous sommes nombreux à déplorer le sort réservé à ces animaux
                 intelligents, qui revêtent une forte charge symbolique, et la manière dont
                 ils sont mis à mort. Ces réactions émotionnelles, parfaitement légitimes,
                 ne doivent toutefois pas nous faire oublier que les questions portées
                 devant la Cour doivent être tranchées au regard du droit, et du droit uni-
                 quement. Le règlement judiciaire des différends entre Etats ne saurait être
                 dicté par des motifs d’ordre émotionnel ou purement éthique.
                    3. J’ai choisi de me dissocier de la majorité car j’ai de sérieux doutes
                 quant à la rigueur juridique du raisonnement suivi par la Cour et des
                 conclusions auxquelles elle est parvenue. Premièrement, la question por-
                 tée devant la Cour concernait l’interprétation d’un traité ; il s’agissait de
                 déterminer si les décisions du Japon étaient conformes aux dispositions

                                                                                                   161




8 CIJ1062.indb 451                                                                                         18/05/15 09:29

                        chasse à la baleine dans l’antarctique (op. diss. yusuf)           384

                 pertinentes de la convention. Les éléments permettant d’établir la licéité
                 des permis spéciaux délivrés par le Japon dans le cadre de JARPA II
                 étaient à rechercher dans le traité lui‑même, plus particulièrement dans
                 l’article VIII de la convention et le paragraphe 30 du règlement, ainsi que
                 dans les lignes directrices adoptées aux fins de l’application dudit
                 article VIII (comme l’annexe P), et non dans un critère d’examen mal
                 défini et étranger à la convention. Le recours à un tel critère revient à nier
                 la pertinence des dispositions particulières du traité qui constituent le
                 droit applicable en l’espèce.
                    4. Le différend opposant l’Australie au Japon ne portait pas sur la
                 question de savoir si la conception et la mise en œuvre de JARPA II
                 étaient compatibles avec ses objectifs en tant que programme de recherche
                 scientifique. Il n’appartenait pas à la Cour d’examiner et d’évaluer la
                 conception et la mise en œuvre d’un plan de recherche dans le cadre d’un
                 programme de chasse à la baleine à des fins scientifiques (par. 67). Cette
                 fonction est celle du comité scientifique de la commission baleinière inter-
                 nationale (CBI).
                    5. Deuxièmement, le raisonnement de la majorité est, à mon sens, gra-
                 vement vicié en ce que la Cour, d’un côté, qualifie les activités de
                 JARPA II de « recherches scientifiques » et, de l’autre, conclut que les per-
                 mis spéciaux délivrés par le Japon dans le cadre de ce programme ne l’ont
                 pas été « en vue de recherches scientifiques ». La Cour veut bien recon-
                 naître que JARPA II n’est pas un programme mis en œuvre à des fins
                 commerciales. Si JARPA II n’a pas été conçu aux fins de la recherche
                 scientifique, les activités de recherche scientifique menées dans le cadre de
                 ce programme ne sauraient être purement fortuites, sauf à penser que le
                 hasard fait bien les choses. En tout état de cause, il me semble pour le
                 moins paradoxal de conclure que les activités de JARPA II peuvent être
                 globalement qualifiées de recherches scientifiques sans néanmoins être
                 menées « en vue de recherches scientifiques », et ce, d’autant plus que la
                 Cour ne qualifie pas JARPA II de programme de chasse commerciale au
                 sens de l’article VIII de la convention et ne donne pas de définition de la
                 notion de « recherche scientifique ».
                    6. Troisièmement, l’obligation de respecter la limite de capture fixée à
                 zéro, toutes espèces confondues, énoncée au paragraphe 10 e) du règle-
                 ment (communément appelée le moratoire) aussi bien que l’interdiction
                 de chasser la baleine dans le sanctuaire de l’océan Austral (para-
                 graphe 10 d) du règlement) s’appliquent uniquement à la chasse commer-
                 ciale, et non à la chasse scientifique. Par conséquent, la conclusion selon
                 laquelle JARPA II viole ces dispositions, ou le moratoire sur les usines
                 flottantes (par. 7 b)), est selon moi complètement dénuée de fondement
                 juridique, tout particulièrement en l’absence d’éléments prouvant sans
                 ambiguïté que JARPA II est un programme de chasse commerciale
                 déguisé.
                    7. Enfin, la Cour aurait dû se demander si l’évolution du cadre régle-
                 mentaire institué par la convention — en particulier les modifications
                 apportées récemment au règlement, fixant à zéro les limites de capture et

                                                                                           162




8 CIJ1062.indb 453                                                                                18/05/15 09:29

                         chasse à la baleine dans l’antarctique (op. diss. yusuf)                   385

                 créant des sanctuaires baleiniers — ne devait pas être prise en compte
                 dans le cadre de l’interprétation de l’article VIII et du pouvoir discrétion-
                 naire accordé aux Etats parties aux fins de la recherche scientifique, afin
                 de clarifier la question de savoir si l’approche favorable à la conservation
                 désormais attachée à la convention restreignait le droit de délivrer des
                 permis spéciaux.
                   8. Je traiterai ces questions en détail dans les paragraphes qui suivent.


                                     II. Le différend opposant les Parties
                                             et le droit applicable

                                       A. Le différend opposant les Parties
                    9. Le différend entre les Parties concerne l’interprétation et l’applica-
                 tion de l’article VIII de la convention et le pouvoir discrétionnaire conféré
                 aux Etats contractants de délivrer des permis spéciaux à leurs ressortis-
                 sants pour « tuer, capturer et traiter des baleines en vue de recherches
                 scientifiques ». Ce pouvoir discrétionnaire est subordonné aux « restric-
                 tions en ce qui concerne le nombre et à telles autres conditions que le
                 gouvernement contractant jugera opportunes », ainsi qu’à d’autres condi-
                 tions et obligations découlant de l’article VIII lui‑même et d’autres dispo-
                 sitions connexes. Plus particulièrement, la question est de savoir si le
                 Japon a usé de ce pouvoir discrétionnaire à des fins autres que la recherche
                 scientifique lorsqu’il a autorisé JARPA II.
                    10. Selon l’Australie, les activités de chasse à la baleine dans le cadre
                 de JARPA II sont menées par le Japon non pas à des fins scientifiques
                 mais à des fins commerciales. Le Japon ne respecterait donc pas les obli-
                 gations internationales que lui impose la convention, et violerait en parti-
                 culier l’interdiction de la chasse commerciale énoncée dans le règlement,
                 lequel fait partie intégrante de la convention. Le Japon argue du contraire
                 et insiste sur le droit que lui reconnaît le paragraphe 1 de l’article VIII de
                 la convention de délivrer des permis spéciaux. La question qui se trouve
                 au cœur du litige entre les Parties est celle de savoir si le Japon exerce ce
                 droit en toute légitimité lorsqu’il délivre des permis spéciaux dans le cadre
                 de JARPA II et s’il respecte les conditions prévues en la matière par l’ar-
                 ticle VIII et les instruments connexes adoptés par la CBI ou son comité
                 scientifique.
                    11. Les critères juridiques qu’il convient de prendre en compte pour
                 déterminer si un programme est mené « en vue de recherches scientifiques »
                 au sens de la convention, et peut donc bénéficier d’un permis spécial de la
                 part d’un Etat partie, sont ceux énoncés à l’article VIII de la convention
                 ainsi qu’au paragraphe 30 du règlement et à l’annexe P 1, annexe dans

                    1 La version de 2009 de l’annexe P figure à l’annexe 116 du contre‑mémoire du Japon.

                 La version revisée de 2012 est disponible sur le site de la CBI, en anglais, à l’adresse
                 suivante : http://iwc.int/index.php?cID=3100&cType=document&download=1.

                                                                                                    163




8 CIJ1062.indb 455                                                                                          18/05/15 09:29

                            chasse à la baleine dans l’antarctique (op. diss. yusuf)            386

                 laquelle sont consignées les dernières lignes directrices pertinentes aux fins de
                 l’application de l’article VIII adoptées par consensus par la CBI. C’est en
                 recourant à l’interprétation et à l’application de ces dispositions, qui consti-
                 tuent le droit applicable aux circonstances de l’espèce, que la Cour aurait dû
                 tenter de résoudre le différend entre les Parties, en recherchant également si
                 le Japon avait violé une quelconque autre obligation conventionnelle, et non
                 pas en tentant de déterminer si la conception et la mise en œuvre d’un pro-
                 gramme de recherche étaient compatibles avec ses objectifs déclarés.

                                     B. Le critère d’examen appliqué par la Cour
                    12. Or, pour apprécier si les permis spéciaux étaient délivrés en vue de
                 mener des recherches scientifiques dans le cadre de JARPA II, la Cour
                 s’est fondée non pas sur ce droit applicable, mais sur un critère d’examen
                 sans rapport avec la convention. La Cour n’explique pas les raisons pour
                 lesquelles il était nécessaire de recourir à un tel critère ou inopportun d’in-
                 voquer les dispositions pertinentes de la convention. Qui plus est, elle
                 applique ce critère non pas à l’objet du différend entre les Parties, à savoir
                 le caractère licite ou illicite du comportement du Japon dans le cadre de
                 la délivrance des permis spéciaux, mais à la conception et à la mise en
                 œuvre du programme. Il est ainsi dit dans l’arrêt :
                            « [La Cour] établira … si les baleines mises à mort, capturées et trai-
                         tées le sont « en vue de » recherches scientifiques, en examinant si, en ce
                         qui concerne le recours à des méthodes létales, la conception et la mise
                         en œuvre du programme sont raisonnables au regard de ses objectifs
                         déclarés. Ce critère d’examen revêt un caractère objectif. » (Par. 67.)
                    13. Par conséquent, la Cour définit l’objet de son examen comme étant
                 « la conception et la mise en œuvre de JARPA II », et non pas la licéité du
                 comportement du Japon et la question de savoir si, en délivrant des per-
                 mis spéciaux dans le cadre de JARPA II, le Japon a violé ou viole ses
                 obligations découlant de la convention.
                    14. Il est vrai que, dans ses plaidoiries, l’Australie a déclaré :
                           « Pour apprécier le but réellement poursuivi par un Etat contrac-
                         tant lorsqu’il délivre un permis spécial, il est fort utile d’examiner la
                         conception du programme de chasse [à la baleine] et les modalités de
                         son exécution, ainsi que les résultats éventuellement obtenus. » 2
                 Que la Cour examine, afin d’éclairer la question, la manière dont un pro-
                 gramme est conçu et mis en œuvre est une chose ; qu’elle considère cet
                 aspect du programme comme le seul à mériter un tel examen en est une
                 autre. De même, lorsque le Japon a suggéré d’évaluer le caractère « objec-
                 tivement raisonnable » 3, il entendait appliquer ce critère à l’examen de la
                 « décision prise par un Etat » de délivrer des permis spéciaux et non pas « à

                     2   CR 2013/8, p. 53, par. 92 (Crawford).
                     3   CR 2013/22, p. 60 (Lowe).

                                                                                                164




8 CIJ1062.indb 457                                                                                     18/05/15 09:29

                         chasse à la baleine dans l’antarctique (op. diss. yusuf)                        387

                 la conception et à la mise en œuvre » de JARPA II. Il a en outre précisé
                 certains des paramètres qui devaient entrer dans le choix du critère d’exa-
                 men qu’il convenait d’appliquer 4. Même si la Cour avait voulu utiliser le
                 critère proposé par le Japon, elle aurait dû définir les paramètres à prendre
                 en compte ou tenter d’une quelconque manière de définir ce critère.
                    15. En tout état de cause, je ne suis pas persuadé que le critère appliqué
                 par la Cour, à savoir le « caractère raisonnable de la conception et de la
                 mise en œuvre de JARPA II au regard des objectifs déclarés du pro-
                 gramme », soit fondé en droit ou conforme à la pratique de la Cour. Il n’est
                 arrivé qu’une seule fois — dans l’avis consultatif qu’elle a rendu en 2012
                 concernant le FIDA — que la Cour utilise le critère des motifs « objectifs et
                 raisonnables » pour examiner une décision, laquelle était essentiellement
                 d’ordre administratif 5. Il est arrivé, bien entendu, qu’elle utilise le concept
                 plus général de « caractère raisonnable », mais rarement en tant que critère
                 d’examen d’actes discrétionnaires. C’est ainsi que, dans l’affaire de la Bar-
                 celona Traction, elle a estimé que, « dans le domaine de la protection diplo-
                 matique comme dans tous les autres domaines, le droit international exige
                 une application raisonnable » 6. Mais, de même que pour d’autres affaires,
                 cette conclusion concernait les méthodes d’interprétation 7.
                    16. La seule affaire dans laquelle la Cour a fait référence au caractère
                 raisonnable en tant que critère d’examen est celle de l’Elettronica Sicula, au
                 sujet des « réquisitions déraisonnables » de biens étrangers. En l’espèce, la
                 Cour devait se prononcer sur la question de savoir si, en vertu du traité
                 qu’elle devait interpréter, la réquisition de certains biens par les autorités
                 italiennes était « arbitraire ». Face à l’argumentation développée par le conseil
                 des Etats‑Unis, la Cour a employé le critère du « caractère raisonnable » en
                 tant que critère opposé au « caractère arbitraire » 8. Or ce critère découlait des
                 termes du traité et n’a pas été adopté par la Cour de sa propre initiative.

                     4 « Le Japon est d’accord avec l’Australie et la Nouvelle‑Zélande pour estimer que la

                 question à se poser est celle de savoir si la décision prise par un Etat est objectivement
                 raisonnable ou étayée par un raisonnement cohérent et des preuves scientifiques dignes de
                 foi et est, en ce sens, objectivement justifiable. » (CR 2013/22, p. 60 (Lowe).)
                     5 Jugement no 2867 du Tribunal administratif de l’Organisation internationale du Travail

                 sur requête contre le Fonds international de développement agricole, avis consultatif, C.I.J.
                 Recueil 2012 (I), p. 27 et 29.
                     6 Barcelona Traction, Light and Power Company, Limited (Belgique c. Espagne),

                 deuxième phase, arrêt, C.I.J. Recueil 1970, p. 48.
                     7 Voir, par exemple, Temple de Préah Vihéar (Cambodge c. Thaïlande), exceptions

                 préliminaires, arrêt, C.I.J. Recueil 1961, p. 32‑33 :
                         « D’autre part, la Cour a décidé dans l’affaire de l’Anglo‑Iranian Oil Co.
                      (C.I.J. Recueil 1952, p. 104) que le principe de l’interprétation suivant le sens ordi-
                      naire n’impose pas toujours l’interprétation purement littérale des mots et des
                      phrases ; dans l’affaire du Service postal polonais à Dantzig (C.P.J.I., Série B no 11,
                      p. 39), la Cour permanente a dit que ce principe ne s’appliquait pas lorsque l’inter-
                      prétation ainsi donnée conduisait « à des résultats déraisonnables ou absurdes ». Le
                      cas d’une contradiction entrerait clairement dans cette catégorie. »
                   8 Elettronica Sicula S.p.A. (ELSI) (Etats‑Unis d’Amérique c. Italie), arrêt, C.I.J.

                 Recueil 1989, p. 76‑77.

                                                                                                         165




8 CIJ1062.indb 459                                                                                               18/05/15 09:29

                        chasse à la baleine dans l’antarctique (op. diss. yusuf)            388

                    17. En la présente instance, au lieu d’examiner la conception et la mise
                 en œuvre d’un programme de recherche scientifique, tâche qui relève du
                 comité scientifique de la CBI, la Cour aurait dû concentrer son analyse,
                 d’une part, sur la question de savoir si, à la lumière de l’objet et du but de
                 la convention, le Japon avait usé de manière licite du pouvoir discrétion-
                 naire qu’il tenait de l’article VIII en délivrant des permis spéciaux dans le
                 cadre de JARPA II et, d’autre part, sur celle de savoir si le Japon avait
                 violé ou violait les obligations lui incombant aux termes de la convention
                 en autorisant et en exécutant JARPA II. Le caractère raisonnable de la
                 conception et de la mise en œuvre de JARPA II au regard de ses objectifs
                 déclarés est une question qui prête à controverse et peut être source de
                 polémiques entre les scientifiques chargés d’évaluer la conception et la mise
                 en œuvre des plans de recherche. Les travaux du comité scientifique de la
                 CBI, dont les rapports reflètent souvent des divergences d’opinion à propos
                 de JARPA et de JARPA II, ainsi que les avis exprimés par les experts cités
                 par les Parties au cours de la procédure orale, en sont l’illustration.

                                            C. Le droit applicable
                   18. L’article VIII de la convention, qui est au cœur du différend oppo-
                 sant les Parties, est ainsi libellé :
                        « 1. Nonobstant toute disposition contraire de la présente conven-
                     tion, chaque gouvernement contractant pourra accorder à l’un quel-
                     conque de ses ressortissants un permis spécial autorisant l’intéressé à
                     tuer, capturer et traiter des baleines en vue de recherches scientifiques
                     et subordonnant cette autorisation aux restrictions en ce qui concerne
                     le nombre et à telles autres conditions que le gouvernement contrac-
                     tant jugera opportunes ; les baleines pourront être tuées, capturées
                     ou traitées conformément aux prévisions du présent article sans qu’il
                     y ait lieu de se conformer aux dispositions de la présente convention.
                     Chaque gouvernement contractant devra porter immédiatement à
                     la connaissance de la commission toutes les autorisations de cette
                     nature qu’il aura accordées. Un gouvernement contractant pourra
                     révoquer à tout moment un permis spécial par lui accordé.
                        2. Dans toute la mesure du possible, les baleines capturées en vertu
                     de ces permis spéciaux devront être traitées conformément aux direc-
                     tives formulées par le gouvernement qui aura délivré le permis, les-
                     quelles s’appliqueront également à l’utilisation des produits obtenus.
                        3. Dans la mesure du possible, chaque gouvernement contractant
                     devra transmettre à l’organisme que la Commission pourra désigner
                     à cet effet, à des intervalles d’un an au maximum, les renseigne­ments
                     de caractère scientifique dont il disposera sur les baleines et la chasse à
                     la baleine, y compris les résultats des recherches effectuées en applica-
                     tion du paragraphe 1 du présent article et de l’article IV.
                        4. Reconnaissant qu’il est indispensable, pour assurer une gestion
                     saine et profitable de l’industrie baleinière, de rassembler et d’analy-
                     ser constamment les renseignements biologiques recueillis à l’occa-

                                                                                            166




8 CIJ1062.indb 461                                                                                 18/05/15 09:29

                        chasse à la baleine dans l’antarctique (op. diss. yusuf)               389

                      sion des opérations des usines flottantes et des stations terrestres, les
                      gouvernements contractants prendront toutes les mesures en leur
                      pouvoir pour se procurer ces renseignements. »
                    19. L’article VIII constitue une exception au régime institué par la conven-
                 tion pour réglementer la chasse commerciale mais, contrairement à ce que le
                 Japon a soutenu dans un premier temps, cet article n’est pas « exclu du champ
                 d’application de la convention ». Il ne peut en être exclu car il fait partie inté-
                 grante de cet instrument et vise une catégorie distincte de chasse à la baleine,
                 que l’on peut désigner sous l’appellation « chasse scientifique » ou chasse aux
                 fins de la recherche scientifique. Il prévoit un système de permis spéciaux pour
                 ce type de chasse, système qui s’applique « sans qu’il y ait lieu de se conformer
                 aux dispositions de la présente convention » dès lors que les baleines sont
                 tuées, capturées ou traitées « conformément aux prévisions » de l’article VIII.
                    20. Les termes introductifs du paragraphe 1, « Nonobstant toute dis-
                 position contraire de la présente convention, chaque gouvernement
                 contractant pourra accorder à l’un quelconque de ses ressortissants un
                 permis spécial », doivent être interprétés comme accordant aux Etats par-
                 ties le pouvoir discrétionnaire de délivrer un permis spécial aux fins de la
                 recherche scientifique, ce pouvoir étant subordonné à telles restrictions et
                 conditions « que le gouvernement contractant jugera opportunes ». Ce
                 pouvoir discrétionnaire conféré aux Etats parties différencie ce type de
                 chasse de la chasse commerciale, réglementée par d’autres dispositions de
                 la convention et pour laquelle il appartient à la commission de fixer des
                 restrictions et des conditions, notamment en établissant l’état des stocks et
                 les quotas de chasse, conformément au règlement annexé à la convention.
                    21. C’est à l’Etat qui délivre le permis qu’il appartient de fixer le nombre
                 de baleines à capturer, d’associer des méthodes non létales aux méthodes
                 létales autorisées par l’article VIII et d’imposer toute autre condition jugée
                 opportune. Néanmoins, les baleines tuées, capturées et traitées au titre
                 d’un permis spécial doivent l’être « conformément aux prévisions » de l’ar-
                 ticle VIII, autrement dit aux fins de la recherche scientifique et conformé-
                 ment aux exigences énoncées aux paragraphes 2 et 3 dudit article. Ainsi,
                 aux termes de l’article VIII, est corrélée à ce droit ou ce pouvoir discrétion-
                 naire l’obligation de ne pas en user d’une manière arbitraire ou inconsidé-
                 rée, ou à des fins autres que celles pour lesquelles il a été accordé.
                    22. Ce pouvoir discrétionnaire conféré par l’article VIII est donc loin
                 d’être illimité. Il doit en être fait usage de manière légitime aux seules fins
                 prévues par la convention — autrement dit la recherche scientifique — et
                 conformément aux dispositions y énoncées. Parmi les restrictions impo-
                 sées au pouvoir discrétionnaire conféré à l’Etat au titre de l’article VIII
                 figure, outre la condition première selon laquelle les permis spéciaux ne
                 peuvent être délivrés qu’« en vue de recherches scientifiques », le devoir de
                 « porter immédiatement à la connaissance de la commission toutes les
                 autorisations de cette nature qu’il aura accordées » (par. 1) et,
                      «[d]ans toute la mesure du possible, … [de] transmettre à l’organisme
                      que la Commission pourra désigner à cet effet, à des intervalles d’un

                                                                                                167




8 CIJ1062.indb 463                                                                                     18/05/15 09:29

                         chasse à la baleine dans l’antarctique (op. diss. yusuf)                  390

                      an au maximum, les renseignements de caractère scientifique dont il
                      disposera sur les baleines et la chasse à la baleine, y compris les résul-
                      tats des recherches effectuées en application du paragraphe 1 du pré-
                      sent article et de l’article IV » 9 (par. 3).
                     23. En outre, la chair des baleines capturées aux fins de la recherche
                  scientifique doit être traitée conformément aux directives formulées par le
                  gouvernement qui aura délivré le permis (par. 2). Comme indiqué ci‑­
                  dessus, viennent également s’ajouter à ces restrictions les obligations
                  énoncées au paragraphe 30 du règlement — spécialement prévues pour
                  permettre au comité scientifique d’examiner et de commenter ces permis
                  spéciaux — ainsi que les lignes directrices figurant dans l’annexe P, exa-
                 minées aux paragraphes 33 et 34 ci‑dessous.
                     24. Les obligations et les restrictions limitant le pouvoir discrétionnaire
                 accordé par l’article VIII ne sauraient être établies en examinant, comme la
                 Cour l’a fait dans le présent arrêt, s’il existe un lien raisonnable entre la
                 conception et la mise en œuvre de JARPA II et ses objectifs déclarés en tant
                 que plan de recherche. Elles sont à rechercher dans l’article VIII lui‑même
                 et les instruments connexes élaborés par la CBI et son comité scientifique
                 afin de garantir que les Etats habilités à délivrer un permis spécial usent de
                 leur pouvoir discrétionnaire de manière légitime. Ce sont sur ces disposi-
                 tions et instruments que la Cour aurait dû se fonder pour établir la licéité
                 du comportement du Japon relativement à la délivrance de permis spéciaux
                 dans le cadre de JARPA II, et non pas sur le caractère raisonnable de la
                 conception et de la mise en œuvre du programme au regard de ses objectifs
                 déclarés, critère totalement étranger à la convention.
                     25. Par ailleurs, les modifications apportées au régime de réglementa-
                 tion des activités de chasse à la baleine commerciale, en particulier le
                 moratoire sur la chasse commerciale adopté en 1982, toujours en vigueur
                 aujourd’hui, et l’interdiction de cette forme de chasse dans le sanctuaire
                 de l’océan Austral ne sauraient être considérées comme sans incidence sur
                 l’interprétation et l’application de l’article VIII de la convention, dans la
                 mesure où elles reflètent une évolution des mentalités et des valeurs socié-
                 tales vis‑à‑vis de la chasse à la baleine en général. L’application de
                 ­l’article VIII dans le cadre de JARPA II aurait dû être envisagée à travers
                  le prisme de cette évolution et à la lumière de ses effets sur l’objet et le but
                  de la convention.
                     26. Au vu de l’évolution de la convention et du droit international de
                  l’environnement en général, la Cour aurait dû rechercher si la poursuite
                  de JARPA II, en tant que programme ayant recours à des méthodes
                  létales aux fins de la recherche scientifique au titre de l’article VIII, consti-
                  tuait une anomalie susceptible de faire échec à l’objet et au but de la
                  convention, au regard des modifications apportées récemment à cet ins-
                  trument qui ont transformé le cadre réglementaire institué par celle‑ci. De
                    9 L’article IV traite de la collaboration de la commission avec des organismes indé-

                 pendants de l’Etat contractant en vue d’encourager, de recommander ou d’organiser des
                 études et des enquêtes sur les baleines et la chasse à la baleine.

                                                                                                   168




8 CIJ1062.indb 465                                                                                         18/05/15 09:29

                         chasse à la baleine dans l’antarctique (op. diss. yusuf)                    391

                 fait, un rééquilibrage est intervenu entre conservation et exploitation
                 pérenne, la première prenant le pas sur la seconde. Bien que, à l’heure
                 actuelle, JARPA II ne semble pas avoir d’effets préjudiciables sur les
                 stocks de baleines, une telle analyse aurait peut‑être permis de déterminer
                 si un programme mené à des fins de recherche scientifique, comme
                 JARPA II, avait toujours sa place dans le contexte d’une convention pri-
                 vilégiant la conservation ou si cette nouvelle approche restreignait le droit
                 de délivrer des permis aux fins de la recherche scientifique.

                    27. Même si, au paragraphe 50 de son arrêt 10, la Cour reconnaît le
                 caractère central de l’interprétation et de l’application de ces dispositions,
                 elle glisse rapidement sur l’analyse de ces deux éléments pour se livrer à
                 un examen extrêmement détaillé de la « question de savoir si la concep-
                 tion et la mise en œuvre de JARPA II sont raisonnables au regard des
                 objectifs de recherche annoncés » (voir sous‑titre B, par. 127), qu’elle
                 adopte comme critère aux fins d’établir si JARPA II est mené à des fins
                 de recherche scientifique. Il convient de souligner que ni la conception et
                 la mise en œuvre des programmes de recherche scientifique, ni leur carac-
                 tère raisonnable au regard de leurs objectifs déclarés ne sont mentionnés
                 à l’article VIII de la convention et dans les instruments connexes men-
                 tionnés ci‑dessus. Et pourtant, ces notions se sont étonnamment arrogé
                 une place centrale dans le raisonnement de la Cour.
                    28. Il est également dit dans l’arrêt que,
                      « dès lors que le paragraphe 1 de l’article VIII précise que « les
                      baleines pourront être tuées, capturées ou traitées conformément aux
                      prévisions du présent article sans qu’il y ait lieu de se conformer aux
                      dispositions de la présente convention », les activités de chasse à la
                      baleine menées au titre d’un permis spécial satisfaisant aux condi-
                      tions prévues à l’article VIII ne sont pas soumises aux obligations
                      imposées par le règlement concernant le moratoire sur la chasse à la
                      baleine à des fins commerciales, l’interdiction de chasser la baleine à
                      des fins commerciales dans le sanctuaire de l’océan Austral et le
                      moratoire sur les usines flottantes » (par. 55).
                 Toutefois, au lieu d’examiner si les permis spéciaux délivrés par le Japon
                 satisfont aux conditions de l’article VIII, la Cour choisit d’examiner et
                 d’appliquer le critère non pertinent du « caractère raisonnable au regard
                 des objectifs déclarés du programme » et en tire ses conclusions finales. Le
                 droit reconnu par la Cour elle‑même dans son arrêt comme applicable à
                 l’objet du différend opposant les Parties est ainsi écarté au profit d’un
                 critère obscur et contestable dont la convention ne fait nullement men-
                 tion, l’arrêt faisant de plus abstraction des conséquences que pourrait
                 avoir sur l’interprétation du pouvoir discrétionnaire accordé par l’ar-


                    10 Le paragraphe 50 se lit comme suit : « Les questions concernant l’interprétation et

                 l’application de l’article VIII de la convention sont au cœur de la présente espèce… »

                                                                                                     169




8 CIJ1062.indb 467                                                                                           18/05/15 09:29

                        chasse à la baleine dans l’antarctique (op. diss. yusuf)             392

                 ticle VIII le souci de la conservation récemment inscrit dans la conven-
                 tion.

                            D. L’analyse de la licéité des permis spéciaux délivrés
                                        dans le cadre de JARPA II
                     29. Les permis spéciaux délivrés dans le cadre de JARPA II ont‑ils
                 avant tout pour but de mener des recherches scientifiques ou de favoriser
                 l’offre sur le marché de la chair de baleine ? Existe‑t‑il des éléments attes-
                 tant qu’un permis spécial a été délivré à JARPA II alors que ce pro-
                 gramme poursuivait un but autre que la recherche scientifique ? Quels
                 sont les critères permettant de déterminer si un programme est mené
                 en vue de recherches scientifiques aux termes de la convention ? Pour
                 répondre à ces questions ainsi qu’à d’autres interrogations sur la licéité
                 des permis spéciaux délivrés par le Japon dans le cadre de JARPA II, il
                 aurait fallu se fonder sur le droit applicable décrit ci‑dessus.
                     30. Déterminer, sur la base d’un critère objectif, si un programme pour
                 lequel a été délivré un permis spécial est mené « en vue de recherches
                 scientifiques » et « conformément aux dispositions de l’article VIII » ne
                 consiste pas, contrairement à ce qui est dit dans l’arrêt, à rechercher s’il
                 est fait usage de méthodes létales au‑delà de ce qui est raisonnable au
                 regard des objectifs annoncés du programme, ni si les tailles d’échantillon
                 sont raisonnables au regard de ces objectifs. Ce sont là des questions sur
                 lesquelles les scientifiques et les calculs statistiques qu’ils utilisent à cette
                 fin divergent. Il ne s’agit pas de critères établis aux termes de l’article VIII
                 ou d’une quelconque autre disposition de la convention.
                     31. De la même manière, la question de savoir si un programme poursuit
                 une finalité scientifique ne saurait être tranchée à l’aune du caractère rai-
                 sonnable de l’ampleur du recours à l’échantillonnage létal. Aujourd’hui, la
                 mise à mort ou la capture d’une seule baleine peut être considérée comme
                 illégale aux termes de la convention, sauf si cet acte répond aux nécessités
                 de la recherche scientifique. Aussi, peu importe-t-il que la taille de l’échan-
                 tillon des petits rorquals prélevés dans le cadre de JARPA II soit nettement
                 supérieure à celle de JARPA, à moins qu’il n’ait été au préalable établi que
                 les deux programmes étaient menés en vue de recherches scientifiques.
                     32. Comme indiqué ci‑dessus, la licéité des permis spéciaux délivrés
                 dans le cadre de JARPA II devrait en tout premier lieu être appréciée au
                 regard des obligations de nature procédurale et substantielle imposées par
                 l’article VIII lui‑même et par le paragraphe 30 du règlement. Il convien-
                 drait également de tenir compte de l’effet sur l’interprétation à donner de
                 l’article VIII des modifications apportées récemment au cadre réglemen-
                 taire institué par la convention, à la lumière de l’objet et du but de celle‑ci.
                 Le Japon a‑t‑il transmis au comité scientifique de la CBI, à des intervalles
                 d’un an au maximum, les renseignements de caractère scientifique dont il
                 disposait sur les baleines et la chasse à la baleine, y compris les résultats
                 des recherches effectuées, conformément au paragraphe 3 du règlement ?
                 A‑t‑il soumis les propositions de permis au comité pour que celui‑ci les

                                                                                              170




8 CIJ1062.indb 469                                                                                   18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. diss. yusuf)                            393

                 examine et formule un avis à leur sujet, conformément au paragraphe 30
                 du règlement, adopté en 1979 ? Pour répondre à ces questions, il importe
                 d’examiner si, au‑delà de ces obligations de nature procédurale, le Japon
                 a violé ses obligations conventionnelles en ayant recours à des méthodes
                 létales dans le cadre de JARPA II, en fixant des tailles d’échantillon trop
                 élevées ou en autorisant que soient proposés à la vente les sous‑produits
                 des baleines tuées ou capturées dans le cadre de JARPA II.
                     33. S’agissant des obligations de nature procédurale, le paragraphe 30
                 du règlement demande à chaque Etat contractant de « fournir au secrétaire
                 de la commission baleinière internationale ses propositions de permis scien-
                 tifiques avant leur délivrance et dans un délai suffisant pour permettre
                 au comité scientifique de les examiner et de formuler un avis à ce sujet ».
                 Ce paragraphe explicite l’exigence formulée au paragraphe 3 de l’ar-
                 ticle VIII, énumère les quatre types d’information devant figurer dans les
                 propositions de permis 11 et prévoit que « [l]es propositions de permis font
                 l’objet d’un examen et de commentaires du comité scientifique lors des réu-
                 nions annuelles dans la mesure du possible… » A ce propos, la Cour estime
                 que, « [p]our ce qui est des obligations de fond imposées par le para-
                 graphe 30, … le plan de recherche de JARPA II, sur la base duquel sont
                 délivrés les permis spéciaux, fournit les informations requises par cette dis-
                 position » (par. 239), avant de conclure que « le Japon a satisfait aux exi-
                 gences du paragraphe 30 en ce qui concerne JARPA II » (par. 242).
                     34. Cette conclusion contredit les autres conclusions de la Cour selon
                 lesquelles les permis spéciaux délivrés dans le cadre de JARPA II ne le
                 sont pas en vue de recherches scientifiques au sens du paragraphe 1 de
                 l’article VIII de la convention. Le respect des exigences du paragraphe 30
                 constitue en soi une particularité importante d’un programme mené aux
                 fins de la recherche scientifique. JARPA II a été dûment examiné et com-
                 menté par le comité scientifique de la CBI en 2005, conformément aux
                 lignes directrices énoncées à l’annexe Y (devenue depuis l’annexe P). Le
                 comité s’est penché sur les méthodes employées, les effets des captures sur
                 la population concernée et les possibilités de participation aux recherches 12.
                 Dans d’autres cas, lorsqu’il avait été d’avis qu’une proposition de permis
                 présentée par un Etat ne satisfaisait pas aux critères requis, le comité
                 avait recommandé que le permis en instance ne soit pas délivré. C’est
                 ainsi que, en 1987, il avait expressément recommandé à la commission de
                 demander à la République de Corée de s’abstenir de délivrer des permis
                 aussi longtemps qu’elle n’aurait pas démontré que son programme de
                 chasse n’avait pas pour effet d’épuiser les stocks, mais apportait une

                    11 A savoir : a) les objectifs de la recherche ; b) le nombre, le sexe, la taille et la popula-

                 tion des animaux à capturer ; c) les possibilités de participation aux recherches de scienti-
                 fiques provenant d’autres pays ; et d) les effets potentiels de cette chasse sur la conservation
                 de la population concernée.
                    12 Rapport du comité scientifique, J. Cetacean Res. Manage, no 8 (suppl.), 2006, p. 49.

                 Tous les rapports du comité scientifique sont disponibles en anglais à l’adresse suivante :
                 http://iwc.int/scientific‑committee‑reports.

                                                                                                              171




8 CIJ1062.indb 471                                                                                                    18/05/15 09:29

                             chasse à la baleine dans l’antarctique (op. diss. yusuf)                           394

                 contribution concrète à l’évaluation exhaustive de ces populations 13. De
                 même, en 1990, face à une demande de permis présentée par l’URSS, le
                 comité avait expressément relevé que « les recherches proposées ne sem-
                 bl[ai]ent pas structurées de manière à apporter des informations utiles à la
                 gestion rationnelle des populations baleinières ou à contribuer à l’évalua-
                 tion exhaustive ou à d’autres besoins de la recherche d’une importance
                 primordiale » 14. Tel n’a pas été le cas pour JARPA II, bien que 63 des
                 195 membres du comité scientifique aient refusé de prendre part à la réu-
                 nion organisée autour de ce programme (voir arrêt, par. 241).
                     35. En outre, comme indiqué ci‑dessous au paragraphe 53, dans le rap-
                 port qu’il a publié en 2012, le comité scientifique a expressément recom-
                 mandé que l’analyse des prises par âge utilisée dans le cadre de ses travaux
                 sur la modélisation de la dynamique de population des petits rorquals soit
                 effectuée à partir des données issues de JARPA et de JARPA II ; dans
                 le rapport qu’il a publié en 2013, il a fait référence à l’échantillonnage
                 non létal des baleines à bosse dans le cadre des programmes JARPA et
                 JARPA II en le jugeant utile pour l’évaluation de certains stocks reproduc-
                 teurs de cette espèce. Si JARPA II n’était pas un programme mené aux fins
                 de la recherche scientifique, comme le dit la Cour dans son arrêt, le comité
                 scientifique de la CBI continuerait‑il non seulement à l’examiner et à for-
                 muler des commentaires à son sujet, mais aussi à recommander d’utiliser les
                 données qui en sont issues pour faire progresser ses propres travaux ?
                     36. Un deuxième moyen d’évaluer la finalité scientifique de JARPA II
                 consistait à rechercher s’il satisfaisait aux critères énoncés dans les lignes
                 directrices de l’annexe P adoptées par consensus par les Etats parties à la
                 convention en 2006 et revisées en 2009. L’annexe P formule des exigences et
                 des conditions claires, auxquelles tous les permis spéciaux doivent satisfaire et
                 à l’aune desquelles ils doivent être examinés et commentés par le comité scien-
                 tifique. Les propositions de permis doivent préciser les objectifs de l’étude 15


                     13   Rep. IWC, vol. 38, 1988, p. 53‑54, le comité
                          « s’est déclaré de nouveau très préoccupé de constater que les captures effectuées au titre
                          d’un permis spécial au cours de l’année écoulée n’avaient pas contribué à recueillir des
                          données biologiques, même élémentaires [proposition de permis présentée par la Corée].
                          Rien ne porte à croire que la nouvelle proposition contribuera plus utilement aux travaux
                          du comité. Ce dernier demande donc à la commission d’exhorter le Gouvernement coréen
                          à s’abstenir de délivrer tout permis scientifique spécial tant qu’il n’aura pas démontré
                          que la prise de 80 baleines par an n’accélère pas le déclin de la population concernée
                          mais apporte une contribution concrète à l’évaluation exhaustive de ladite population. »
                     14   Rep. IWC, vol. 41, 1991, p. 74‑75.
                     15   Les objectifs doivent :
                          a) être quantifiés dans la mesure du possible ;
                          b) être répartis en deux ou trois catégories, selon que de besoin (« objectifs
                             primaires », « objectifs secondaires » et « objectifs accessoires ») ;
                          c) indiquer, pour chaque proposition présentée pour la première fois, s’il est prévu
                             de recourir à des méthodes létales, à des méthodes non létales ou à une associa-
                             tion des deux ;

                                                                                                                172




8 CIJ1062.indb 473                                                                                                      18/05/15 09:29

                            chasse à la baleine dans l’antarctique (op. diss. yusuf)                           395

                 et les méthodes utilisées pour les atteindre 16, comporter une évaluation des
                 effets que pourraient avoir les prises sur les populations visées 17, fournir les
                 résultats d’une étude de simulation sur les effets des prises autorisées au titre
                 de permis spéciaux sur les populations, ainsi qu’une note sur les dispositions
                 relatives à la recherche coopérative 18. Ces lignes directrices sont traitées à la

                          d) inclure une brève déclaration sur l’intérêt que présente chaque objectif primaire,
                             au minimum, pour les trois grands objectifs suivants :
                                i) améliorer la conservation et la gestion des populations de baleines,
                               ii) améliorer la conservation et la gestion des autres ressources marines vivantes
                                   ou de l’écosystème dont les populations de baleines font partie intégrante,
                             iii) vérifier les hypothèses qui n’ont pas de lien direct avec la gestion des ressour-
                                   ces marines vivantes ;
                          e) indiquer, en particulier pour les points d i) et d ii) et au moins pour chaque objectif
                             primaire, quelle est la contribution de ces objectifs aux domaines suivants, entre
                             autres :
                                i) les recommandations passées du comité scientifique,
                               ii) la réalisation de l’évaluation exhaustive ou des évaluations détaillées en
                                   cours ou susceptibles d’être réalisées à l’avenir,
                             iii) la conduite d’une série de mises en œuvre ou de l’évaluation de la mise en
                                   œuvre de la procédure de gestion revisée ou de la procédure de chasse abori-
                                   gène de subsistance,
                              iv) une meilleure compréhension d’autres enjeux prioritaires identifiés dans le
                                   règlement intérieur du comité scientifique (CBI, 2006, p. 180),
                               v) les recommandations d’autres organisations intergouvernementales.
                     16   Méthodes permettant d’atteindre ces objectifs :
                          a) méthodes sur le terrain, et notamment :
                               i) espèces, nombre (voir c) ci‑dessous), calendrier, région,
                              ii) protocole d’échantillonnage pour les aspects létaux de la proposition,
                             iii) analyse des raisons pour lesquelles les méthodes non létales, les méthodes
                                  associées à toute activité de chasse à la baleine commerciale en cours, ou les
                                  analyses des données passées ont été jugées insuffisantes ;
                          b) méthodes en laboratoire ;
                          c) méthodes analytiques, notamment estimations de l’efficacité statistique, au
                             besoin ;
                          d) calendrier comprenant des objectifs intermédiaires (les italiques sont de moi).
                     17   Evaluation des effets potentiels des captures sur les populations concernées :
                          a) synthèse des connaissances sur la structure des populations dans la zone concernée ;
                          b) estimation de l’abondance des espèces ou des stocks, en indiquant les méthodes
                             utilisées, en analysant le taux d’incertitude et en précisant si ces estimations ont
                             déjà été prises en considération par le comité scientifique ;
                          c) indication des résultats d’une étude de simulation sur les effets des prises autori-
                             sées au titre de permis spéciaux sur les populations ; cette étude doit prendre en
                             compte l’incertitude et les projets 1) pour la durée de vie attendue du permis (à
                             savoir nombre d’années) et 2) pour les situations dans lesquelles la proposition
                             est réputée se poursuivre pour a) n années supplémentaires, b) 2n années supplé-
                             mentaires et c) une période plus longue à compter du début de la proposition.
                     18   Note concernant les dispositions relatives à la recherche coopérative :
                          a) études sur le terrain ;
                          b) études analytiques.

                                                                                                               173




8 CIJ1062.indb 475                                                                                                     18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. diss. yusuf)                       396

                  va‑vite dans l’arrêt (par. 240), alors que leur importance ne saurait être
                  sous‑estimée puisque le comité scientifique les a utilisées lors de son examen
                  initial de JARPA II et qu’il continue de les utiliser pour s’assurer que le pro-
                 gramme respecte les dispositions du paragraphe 30 du règlement et de
                 ­l’article VIII de la convention.
                     37. Le Japon a soumis le projet de recherche de JARPA II en mars
                  2005 et a fourni les informations requises par le paragraphe 30 et l’an-
                  nexe Y (devenue l’annexe P). Le comité a reconnu que « la proposition de
                  permis contenait les informations spécifiées au paragraphe 30 du règle-
                  ment » 19. Le comité n’a pas le pouvoir d’accorder ou de refuser un per-
                  mis ; aux termes de l’article VIII, ce pouvoir est dévolu à l’Etat partie. Les
                  avis et les commentaires du comité revêtent néanmoins une très grande
                  importance. Lorsque le comité a examiné un projet de recherche, l’Etat
                  concerné doit dûment prendre en considération les discussions auxquelles
                  a donné lieu son projet, ainsi que les conclusions et les recommandations
                  du comité. Aux termes du paragraphe 30, il est également demandé aux
                  Etats contractants de communiquer « les résultats préliminaires de toute
                  recherche menée au titre d’un permis ».
                     38. Il ressort des éléments de preuve produits devant la Cour que le Japon
                  continue de soumettre au comité scientifique les rapports d’expédition
                  annuels de JARPA II afin de lui faire connaître les résultats préliminaires de
                  son programme et la mesure dans laquelle les recommandations du comité
                  ont été prises en compte 20. Il semble donc exister une concertation et une
                  coopération permanentes entre les scientifiques japonais de JARPA II et le
                  comité scientifique. Le comité a ainsi été conduit récemment à relever dans
                  l’un de ses rapports que le modèle de structure des stocks utilisé dans le
                  cadre de JARPA II était « simple et potentiellement performant » et que,
                  « outre l’intérêt général que présentent les résultats pour comprendre la
                  dynamique des petits rorquals de l’Antarctique, ce modèle pourrait se révé-
                  ler utile à l’avenir pour attribuer à tel ou tel stock des données historiques de
                  capture » 21. Le comité scientifique formulerait‑il des commentaires si positifs
                 sur JARPA II si ce programme ne poursuivait aucune finalité scientifique ?
                     39. JARPA II a succédé à JARPA et, même si le caractère licite de ce
                 dernier n’est pas en cause ici, il ne fait aucun doute que les deux pro-
                  grammes poursuivent des objectifs qui se chevauchent, comme le recon-
                  naît la Cour dans son arrêt. A cet égard, il importe de relever que, en 2007,
                  le groupe de travail créé par le comité scientifique pour procéder à l’éva-
                  luation finale des résultats de JARPA a réaffirmé ce qu’avait dit la com-
                  mission en 1997, à savoir que les données issues de ce programme
                  pourraient se révéler utiles à exploiter :

                     19J. Cetacean Res. Manage, no 8 (suppl.), 2006, p. 50.
                     20Voir, par exemple, le rapport que le comité scientifique a publié en 2012, p. 85. L’en-
                 semble des rapports d’expédition de JARPA/JARPA II sont disponibles, en anglais, à
                 l’adresse suivante : http://www.icrwhale.org/CruiseReportJARPA.htm.
                    21 Rapport de 2012 du comité scientifique, p. 35, et J. Cetacean Res. Manage, no 14

                 (suppl.), 2013, p. 26.

                                                                                                         174




8 CIJ1062.indb 477                                                                                               18/05/15 09:29

                            chasse à la baleine dans l’antarctique (op. diss. yusuf)        397

                             « Même s’ils ne sont pas requis pour la gestion au titre de la RMP,
                          les résultats de JARPA sont susceptibles d’améliorer la gestion des
                          petits rorquals de l’hémisphère sud en permettant : 1) la réduction du
                          nombre actuel de scénarios plausibles envisagés dans les essais de
                          simulation de mise en œuvre de la RMP ; et 2) l’identification de nou-
                          veaux scénarios pour lesquels de futurs essais de simulation de mise
                          en œuvre devront être mis au point (par exemple, la composante tem-
                          porelle de la structure des stocks). Les résultats des analyses de
                          JARPA pourraient peut‑être permettre d’augmenter le nombre de
                          prises de petits rorquals autorisées dans l’hémisphère sud sans aug-
                          menter le risque d’épuisement des stocks au‑delà du niveau indiqué
                          actuellement par les essais de simulation de mise en œuvre réalisés
                          pour ces petits rorquals. » 22
                    40. Quant au recours aux prélèvements létaux et à l’ampleur de ce
                 recours dans le cadre de JARPA II, il convient de rappeler que l’ar-
                 ticle VIII de la convention autorise les Etats contractants à accorder des
                 permis spéciaux à leurs ressortissants afin de tuer et de capturer des
                 baleines aux fins de la recherche scientifique, cette autorisation étant
                 subordonnée aux restrictions et à telles autres conditions que l’Etat
                 contractant « jugera opportunes ». Depuis l’adoption du paragraphe 30
                 du règlement, en 1979, l’exercice de ce droit est désormais soumis à l’exa-
                 men et aux commentaires du comité scientifique de la CBI et doit se
                 conformer aux lignes directrices établies par le comité à cette fin, à savoir
                 l’annexe P. Cette annexe, qui a été approuvée par consensus par tous les
                 Etats parties à la convention, exige, comme indiqué ci‑dessus, « une ana-
                 lyse des raisons pour lesquelles les méthodes non létales, les méthodes
                 associées à toute activité de chasse à la baleine commerciale en cours ou
                 les analyses des données passées ont été jugées insuffisantes ». Il s’ensuit
                 que l’utilisation de méthodes létales aux fins de la recherche scientifique,
                 ou la prise en compte insuffisante des méthodes non létales dans le cadre
                 des programmes de recherche scientifique, doit non seulement être analy-
                 sée et justifiée, mais être aussi soumise à l’examen du comité scientifique
                 de la CBI, afin qu’il puisse faire part de ses commentaires à ce sujet.
                    41. Le Japon a‑t‑il satisfait à ces conditions et a‑t‑il sérieusement envi-
                 sagé de recourir à des méthodes non létales dans le cadre de JARPA II ? De
                 telles méthodes sont‑elles utilisées dans le cadre de JARPA II ? Les éléments
                 de preuve versés au dossier montrent que le plan de recherche mentionne
                 clairement les méthodes non létales qu’il est prévu d’utiliser dans le cadre
                 de ce programme, notamment les relevés « visuels », l’observation « écosys-
                 témique » de l’habitat des baleines, « les observations océanographiques et
                 météorologiques…, dont la banquise, la température de surface de la mer,
                 la hauteur de la surface de la mer et la teneur en chlorophylle sur l’ensemble
                 de la zone de recherche, à l’aide de données satellites » 23.

                     22   Voir à l’adresse suivante : http://iwc.int/jarpa.
                     23   Contre‑mémoire du Japon, annexe 150, p. 14‑15.

                                                                                            175




8 CIJ1062.indb 479                                                                                 18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. diss. yusuf)                    398

                     42. En outre, au cours des plaidoiries, le conseil du Japon a affirmé que
                 « [celui‑ci] a[vait] tout mis en œuvre pour employer des méthodes de
                 recherche non létales » et que « [l]es scientifiques [de JARPA II] [avaie]nt
                 même obtenu quelques succès avec la méthode des prélèvements biopsiques
                 et celle du marquage par balise permettant un suivi satellitaire d’espèces de
                 grande taille se déplaçant lentement, telles que les baleines à bosse » 24. Il a
                 invoqué à titre de preuve le rapport d’expédition des scientifiques de
                 JARPA II pour l’année 2009-2010, qui décrit de manière détaillée les prélè-
                 vements non létaux effectués sur des baleines bleues, des baleines à bosse,
                 des rorquals communs et des baleines franches australes au cours de cette
                 saison 25. Des données similaires figurent également dans le rapport d’expé-
                 dition le plus récent correspondant à l’année 2012-2013 26. Ce rapport four-
                 nit des détails sur les expériences non létales conduites dans ce cadre, parmi
                 lesquelles « l’expérience de la distance et de l’angle d’observation », « l’expé-
                 rience de la photo‑identification », « l’échantillonnage par prélèvement
                 biopsique », « le marquage par balise permettant un suivi satellitaire »,
                 « l’observation des matières régurgitées et des matières fécales », « l’observa-
                 tion des déchets marins » et « l’observation océanographique » 27.
                     43. Pour ce qui est de la taille des échantillons, la seule exigence formu-
                 lée au paragraphe 30 du règlement est que « le nombre, le sexe, la taille et
                 la population des animaux à capturer » soient précisés dans la proposition
                 de permis ; quant à l’annexe P, celle‑ci fait référence à la nécessité d’établir
                 « un protocole d’échantillonnage pour les aspects létaux de la proposi-
                 tion ». Un protocole d’échantillonnage figure dans le plan de recherche de
                 JARPA II (appendices 6‑8) 28. La formule statistique utilisée pour calculer
                 les tailles d’échantillon est également reproduite à l’annexe de l’appen-
                 dice 6 du plan de recherche. Le plan de recherche et ses appendices 3 à 8,
                 qui ont été présentés au comité scientifique de la CBI pour examen et
                 commentaires en 2005, contiennent des descriptions encore plus détaillées
                 des calculs ayant permis de déterminer la taille des échantillons et des
                 méthodes statistiques utilisées. Il convient toutefois de relever que les
                 experts cités à l’audience par les Parties étaient divisés sur la question de
                 savoir si les tailles d’échantillon finalement retenues par le Japon dans le
                 cadre de JARPA II étaient adaptées aux objectifs du programme.
                     44. Je conçois que plusieurs scientifiques puissent raisonnablement
                 aboutir à des conclusions différentes sur la taille des échantillons, compte
                 tenu des méthodes de calcul utilisées dans le cadre de JARPA II, des élé-
                 ments discrétionnaires entrant dans le choix des paramètres statistiques sur
                 lesquels se fondent les calculs des échantillons, et de l’ensemble des variables
                 pouvant conduire à un éventail de tailles d’échantillon possible. En

                     24CR 2013/15, p. 61 (Boyle).
                     25Voir à l’adresse suivante : http://www.icrwhale.org/pdf/SC62O3.pdf, p. 9.
                    26 Voir à l’adresse suivante : https://events.iwc.int/index.php/scientific/SC65a/paper/

                 viewFile/356/331/SC‑65a‑O09.
                    27 Ibid., p. 3‑4.
                    28 Plan de recherche de JARPA II (2005), IWC SC/57/01, appendices 6‑8.



                                                                                                      176




8 CIJ1062.indb 481                                                                                            18/05/15 09:29

                         chasse à la baleine dans l’antarctique (op. diss. yusuf)                399

                  revanche, ce que je ne conçois pas, c’est que la majorité des juges de la Cour
                  ait conclu que « les tailles d’échantillon [étaie]nt supérieures à ce qui serait
                  raisonnable au regard des objectifs annoncés de JARPA II » (par. 212).
                  L’arrêt reste muet sur les méthodes ou les critères qu’il conviendrait d’ap-
                 pliquer pour obtenir des tailles d’échantillon « raisonnables » à la lumière
                 des objectifs de JARPA II ou sur ce que devraient être des tailles d’échan-
                 tillon « raisonnables ». Rien dans l’arrêt ne nous permet de savoir ce que
                 devraient être des tailles d’échantillon adaptées aux objectifs de JARPA II.
                 De fait, cette démarche sied aux scientifiques, et non aux juristes, et une
                 cour de justice serait bien en peine de se prononcer sur la question.
                     45. Il ressort de cette analyse que les permis spéciaux délivrés par le
                 Japon dans le cadre de JARPA II sont clairement conformes aux exi-
                 gences et conditions prescrites par les dispositions de la convention et les
                 lignes directrices y afférentes concernant les permis spéciaux délivrés en
                 vue de recherches scientifiques, et que le comité scientifique de la CBI a
                 reconnu que JARPA II contribuait à une meilleure compréhension de la
                 dynamique des petits rorquals de l’Antarctique et était utile à l’analyse de
                 certains stocks reproducteurs de baleines à bosse. Ces caractéristiques ne
                 sauraient être celles d’un programme dont la conception et la mise en
                 œuvre ne poursuivent pas de finalité scientifique. Le comité scientifique de
                 la CBI a indiqué à plusieurs reprises que « des questions purement scien-
                 tifiques et non éthiques devaient être prises en considération » lors de la
                 délivrance des permis scientifiques 29. Ce constat devrait également s’ap-
                 pliquer à l’analyse de la licéité des permis accordés par le Japon dans le
                 cadre de JARPA II.
                     46. Cela étant, il existe une autre question sur laquelle la Cour aurait dû
                 se pencher lorsqu’elle a examiné la licéité de JARPA II : celle de savoir si
                 l’évolution du cadre réglementaire de la convention fixant à zéro les limites
                 de capture et établissant le sanctuaire de l’océan Austral devait être prise en
                 compte dans l’interprétation de l’article VIII de la convention en ce qu’elle
                 pouvait avoir restreint le droit de délivrer des permis spéciaux en vue de
                 recherches scientifiques au titre de cet article. A mon sens, la Cour aurait
                 dû rechercher si un programme tel que JARPA II, qui continue de recourir
                 à des méthodes létales aux fins de la recherche scientifique au titre de
                 ­l’article VIII, constitue une anomalie susceptible de faire échec à l’objet et
                  au but de la convention compte tenu de l’approche favorable à la conserva-
                  tion désormais inscrite dans celle-ci. Une telle analyse, outre qu’elle aurait
                  ancré le raisonnement et les conclusions de la Cour dans le droit applicable
                  au différend entre les Parties, aurait été très précieuse pour les Etats parties
                  à la convention eu égard à la disparité toujours plus grande entre l’ar-
                  ticle VIII et d’autres dispositions de la convention relatives à la chasse
                  commerciale.
                     47. L’article V de la convention autorise la CBI à apporter des modifi-
                  cations aux dispositions du règlement lorsqu’elles sont nécessaires à la

                    29 Rapport de 2005 du comité scientifique, J. Cetacean Res. Manage, no 8 (suppl.),

                 2006, p. 48.

                                                                                                  177




8 CIJ1062.indb 483                                                                                       18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. diss. yusuf)           400

                 réalisation des objectifs et des buts de la convention et utiles à la conser-
                 vation, au développement et à l’utilisation optimale des ressources balei-
                 nières. Il prévoit également que ces modifications doivent se fonder sur la
                 recherche scientifique. Au vu des récentes modifications apportées au
                 règlement, qui ont fait disparaître l’objectif de l’utilisation optimale des
                 ressources baleinières en fixant à zéro les limites de capture, les permis
                 spéciaux délivrés au titre de l’article VIII auraient dû être examinés à la
                 lumière de l’évolution générale de la convention, et en particulier de son
                 objet et de son but, afin de garantir que toutes ses dispositions avaient été
                 interprétées de manière à leur donner plein effet.


                                  III. JARPA II poursuit‑il des fins autres
                                        que la recherche scientifique ?

                     48. Selon le texte de l’arrêt,
                          « La Cour estime que si JARPA II, pris dans son ensemble, com-
                       porte des activités susceptibles d’être globalement qualifiées de
                       recherches scientifiques …, les éléments de preuve dont elle dispose ne
                       permettent pas d’établir que la conception et la mise en œuvre de ce
                       programme sont raisonnables au regard de ses objectifs annoncés. La
                       Cour conclut que les permis spéciaux au titre desquels le Japon auto-
                       rise la mise à mort, la capture et le traitement de baleines dans le cadre
                       de JARPA II ne sont pas délivrés « en vue de recherches scientifiques »
                       au sens du paragraphe 1 de l’article VIII de la convention. » (Par. 227.)
                     49. Sur la base de cette conclusion, il est également dit dans l’arrêt que
                       « [l]a Cour partira donc du principe que, dès lors qu’elle n’entre pas
                       dans les prévisions du paragraphe 1 de l’article VIII, la chasse à la
                       baleine — hormis la chasse aborigène de subsistance — tombe sous
                       le coup des trois dispositions du règlement invoquées par l’Austra-
                       lie » (par. 230).
                 Les trois dispositions en question sont le paragraphe 10 e) relatif à l’obli-
                 gation de respecter le moratoire fixant à zéro le nombre de baleines pou-
                 vant être mises à mort, toutes espèces confondues, à des fins commerciales ;
                 le paragraphe 7 b) relatif à l’interdiction de la chasse commerciale dans le
                 sanctuaire de l’océan Austral ; et le paragraphe 10 d) relatif au moratoire
                 sur les usines flottantes.
                    50. Dans son arrêt, la Cour qualifie les activités menées dans le cadre
                 de JARPA II de recherches scientifiques tout en parvenant à la conclu-
                 sion que les permis spéciaux délivrés par le Japon dans ce cadre ne le sont
                 pas « en vue de recherches scientifiques ». Ce raisonnement est fort peu
                 convaincant, et ce, pour plusieurs raisons.
                    51. Premièrement, la distinction faite par la Cour entre un pro-
                 gramme qui « comporte des recherches scientifiques » et un programme
                 mené « en vue de recherches scientifiques » est pour le moins artificielle

                                                                                             178




8 CIJ1062.indb 485                                                                                  18/05/15 09:29

                            chasse à la baleine dans l’antarctique (op. diss. yusuf)                        401

                 et dénuée de fondement (par. 67), d’autant que la Cour ne définit pas la
                 notion de « recherches scientifiques » dans son arrêt. Cela revient à dire :
                 « Je sais comment définir les activités entreprises dans le but de réaliser
                 « X », mais je ne sais pas comment définir « X ». » Cela donne également
                 l’impression qu’un heureux hasard est à l’œuvre ici et que JARPA II,
                 bien qu’il n’ait pas été conçu aux fins de la recherche scientifique, a
                 donné lieu à des activités de recherche scientifique de manière tout à fait
                 fortuite.
                    52. Deuxièmement, tant qu’il n’est pas clairement prouvé qu’un pro-
                 gramme comportant des activités de recherche scientifique n’a pas pour
                 but essentiel la chasse commerciale, ces activités étant menées à titre
                 accessoire, selon le paragraphe 4 de l’article VIII de la convention, un
                 tel programme ne saurait être considéré comme dépourvu de finalité
                 scientifique.
                    53. Troisièmement, plusieurs éléments de preuve irréfutables rendent
                 peu convaincante la conclusion de la Cour selon laquelle JARPA II n’est
                 pas mené en vue de recherches scientifiques : le fait que le comité scienti-
                 fique de la CBI ait reconnu que JARPA II générait des données utiles à
                 ses travaux, que JARPA II emploie des méthodes non létales, lesquelles
                 ne sauraient caractériser la chasse commerciale, que des scientifiques
                 soient présents à bord des navires et, enfin, que le comité scientifique
                 continue de procéder à l’examen de JARPA II et de faire part de ses com-
                 mentaires à ce sujet. Dans le rapport qu’il a publié en 2012, le comité a
                 expressément recommandé que l’analyse des prises par âge effectuée dans
                 le cadre de ses travaux le soit à partir des données issues, entre autres, de
                 JARPA et de JARPA II 30. Dans le rapport qu’il a publié l’année sui-
                 vante, il a fait référence à l’échantillonnage non létal des baleines à bosse
                 dans le cadre de ces deux programmes, le jugeant utile à l’évaluation de
                 certains stocks reproducteurs de cette espèce 31. Ce rapport renvoyait éga-
                 lement aux données photographiques de JARPA et de JARPA II concer-
                 nant les baleines bleues 32, et aux données sur l’épaisseur de la couche de
                 graisse obtenues à partir des prélèvements létaux effectués dans le cadre
                 de ces deux programmes 33.
                    54. Quatrièmement, aucun élément de preuve ne démontre clairement
                 que les permis spéciaux délivrés par le Japon dans le cadre de JARPA II
                     30   J. Cetacean Res. Manage, no 14 (suppl.), 2013, p. 29 :
                             « Section 10.1.4 Développement continu des modèles de prises par âge : la modéli-
                          sation de la dynamique des populations est un moyen d’étudier l’éventuelle évolution
                          de l’abondance et de la capacité de charge dans les zones IIIE-VW, lorsqu’il existe des
                          données appropriées. Les données utilisées sont le nombre de prises et la longueur,
                          l’âge et le sexe des spécimens capturés dans le cadre de campagnes commerciales
                          et des deux programmes JARPA, ainsi que les estimations d’abondance issues du
                          programme IDCR/SOWER. »
                   31 Rapport de 2013 du comité scientifique de la CBI, https://archive.iwc.int/pages/view.

                 php?ref=2128, par. 10.2.1.1.
                   32 Ibid., par. 10.3.1.4.
                   33 Ibid.



                                                                                                            179




8 CIJ1062.indb 487                                                                                                  18/05/15 09:29

                          chasse à la baleine dans l’antarctique (op. diss. yusuf)                             402

                 ne l’ont pas été à des fins de recherche scientifique, à moins de présumer
                 la mauvaise foi du Japon. Comme cela a été dit, à juste titre, dans l’affaire
                 du Lac Lanoux : « [I]l est un principe général de droit bien établi selon
                 lequel la mauvaise foi ne se présume pas. » 34 En tout état de cause, il n’ap-
                 partient pas à la Cour d’analyser les motifs auxquels obéit le Japon lors-
                 qu’il délivre des permis spéciaux dans le cadre de JARPA II aussi
                 longtemps que ces permis sont conformes à ses obligations. Il semble,
                 toutefois, que l’analyse et les conclusions de l’arrêt portent à présumer la
                 mauvaise foi du Japon, sans que cela soit dit expressément, puisque la
                 Cour considère que JARPA II viole les dispositions de la convention rela-
                 tives à la chasse à la baleine à des fins commerciales.
                    55. Cinquièmement, aucun élément de preuve ne vient étayer l’alléga-
                 tion selon laquelle le programme serait mené à des fins commerciales. Aux
                 termes de l’article VIII de la convention, l’expression « en vue de recherches
                 scientifiques » ne signifie pas que la mise à mort et la capture des baleines
                 doivent servir un but exclusivement scientifique. Le paragraphe 2 de l’ar-
                 ticle VIII prévoit expressément que les baleines mises à mort en vertu d’un
                 permis spécial doivent être traitées conformément aux directives formulées
                 — y compris en matière de chasse commerciale —par le gouvernement
                 ayant délivré ledit permis. Par conséquent, l’article VIII prévoit un but
                 subsidiaire ou accessoire, qui peut revêtir un caractère commercial. Il va de
                 soi que le but principal doit être la recherche scientifique, mais la vente de
                 la chair de baleine conformément à l’article VIII ne prive pas un pro-
                 gramme mené au titre d’un permis spécial de son caractère scientifique : un
                 tel programme peut être mené en vue de recherches scientifiques.
                    56. Quant à la conclusion de l’arrêt selon laquelle l’autorisation accor-
                 dée au profit de JARPA II est contraire à trois dispositions du règlement
                 (à savoir par. 7 b), 10 d) et 10 e)), il n’existe à mon sens aucun fondement
                 juridique à l’appui d’une telle conclusion, sauf à démontrer sans la
                 moindre ambiguïté que JARPA II est un programme de chasse commer-
                 ciale déguisé ou que les activités menées dans ce cadre sont pour l’essen-
                 tiel de nature commerciale. Pour pouvoir affirmer qu’il y a eu violation du
                 moratoire sur la chasse commerciale ou de l’interdiction de la chasse à la
                 baleine dans le sanctuaire de l’océan Austral, il faut pouvoir démontrer
                 que JARPA II est un programme de chasse commerciale.
                    57. L’adjectif « commerciale » aux paragraphes 10 d) et 10 e) n’a pas
                 été défini au moment de l’adoption des modifications du règlement ; il ne
                 l’a pas été davantage par la suite. Il ne fait néanmoins aucun doute qu’il
                 s’agit de chasse à la baleine à des fins commerciales. Dans son arrêt, la
                 Cour ne qualifie pas JARPA II de programme de chasse commerciale,
                 mais la conclusion selon laquelle ce dernier viole le moratoire sur la chasse
                 commerciale (par. 10 e)) et l’interdiction de la chasse à la baleine dans le
                 sanctuaire de l’océan Austral (par. 10 d)) sous‑entend qu’il s’agit d’un
                 programme mené à des fins commerciales.
                    34 Affaire du Lac Lanoux, 16 novembre 1957, Recueil des sentences arbitrales (RSA),

                 vol. XII, p. 305 : « [I]l est un principe général de droit bien établi selon lequel la mauvaise foi
                 ne se présume pas. »

                                                                                                               180




8 CIJ1062.indb 489                                                                                                     18/05/15 09:29

                        chasse à la baleine dans l’antarctique (op. diss. yusuf)                   403

                    58. Comment cette conclusion pourrait‑elle être compatible avec le
                 recours à des méthodes non létales dans le cadre de JARPA II ou avec le
                 fait que le comité scientifique de la CBI ait reconnu l’utilité des données
                 obtenues par ces méthodes, comme indiqué au paragraphe 53 ci‑dessus ?
                 Que dire des éléments attestant les nombreuses contributions scientifiques
                 apportées exclusivement par les données obtenues grâce aux méthodes
                 non létales utilisées dans le cadre de JARPA II ? Ces éléments montrent
                 que cent contributions scientifiques ont été recensées entre 1988 et 2013,
                 lesquelles n’ont pu être réalisées que grâce aux données issues
                 des méthodes non létales employées dans le cadre de JARPA et de
                 JARPA II 35. Il paraît particulièrement douteux que de telles contribu-
                 tions scientifiques puissent être apportées par un programme de chasse
                 commerciale.
                    59. Il est dit au paragraphe 230 de l’arrêt que « la Cour ne voit aucun
                 motif d’examiner les éléments de preuve apportés par les Parties à l’appui
                 de leurs thèses contradictoires sur le point de savoir si la chasse pratiquée
                 dans le cadre de JARPA II est, à certains égards, de nature commerciale ».
                 Cette affirmation est cependant contredite par la distinction opérée dans
                 l’arrêt entre les activités comportant des recherches scientifiques et un
                 programme mené en vue de recherches scientifiques. Une telle distinction
                 n’aurait de sens que s’il pouvait être prouvé que JARPA II est un pro-
                 gramme de chasse à la baleine à des fins commerciales prévoyant acces-
                 soirement la collecte et l’analyse de données biologiques, tel que prévu au
                 paragraphe 4 de l’article VIII de la convention. Cette affirmation est éga-
                 lement contredite par la conclusion selon laquelle JARPA II viole le
                 moratoire sur la chasse commerciale (règlement, par. 10 d)).


                                                IV. Conclusion

                    60. Les éléments de preuve produits devant la Cour ne viennent pas
                 étayer la conclusion selon laquelle les permis spéciaux délivrés dans le
                 cadre de JARPA II servaient un but autre que la recherche scientifique. Ils
                 n’établissent pas davantage que ces permis spéciaux ne sont pas conformes
                 aux exigences et conditions prescrites par les dispositions de l’article VIII
                 de la convention, du paragraphe 30 du règlement et des lignes directrices
                 applicables en matière de programmes de recherche scientifique. La vraie
                 question est celle de savoir si l’évolution du cadre réglementaire institué
                 par la convention, qui a conduit à fixer à zéro les limites de capture et à
                 créer un sanctuaire dans l’océan Austral, doit être prise en compte dans
                 l’analyse de l’article VIII de la convention et de la licéité des permis spé-
                 ciaux délivrés par le Japon au titre dudit article aux fins de la recherche
                 scientifique, et dans quelle mesure l’application de l’article VIII et le


                   35 Voir à l’adresse   suivante :   http://www.icrwhale.org/pdf/ScientificContribution
                 JARPA.pdf, p. 3.

                                                                                                   181




8 CIJ1062.indb 491                                                                                         18/05/15 09:29

                        chasse à la baleine dans l’antarctique (op. diss. yusuf)            404

                 recours aux méthodes létales en vue de recherches scientifiques font l’objet
                 de restrictions depuis que l’utilisation optimale des ressources baleinières
                 ne compte plus parmi les objectifs essentiels de la convention.
                    61. Il est tout à fait regrettable que la Cour, au lieu de se livrer à cette
                 analyse juridique, ait entrepris d’évaluer la conception et la mise en œuvre
                 du programme, ainsi que leur caractère raisonnable au regard des objec-
                 tifs du programme, tâche qui relève normalement de la compétence du
                 comité scientifique de la CBI. Il est prévu que ce dernier procède à une
                 évaluation globale de JARPA II en 2014. Par le passé, lorsqu’il a estimé
                 qu’une proposition de permis soumise par un Etat ne satisfaisait pas aux
                 critères requis, le comité a expressément recommandé de ne pas délivrer le
                 permis en question. Or, il ne l’a pas fait pour JARPA II. Cela montre à
                 tout le moins que la pratique du comité est adaptée à la tâche qui lui a été
                 assignée, celle d’évaluer la conception et la mise en œuvre des programmes
                 de recherche scientifique au titre de la convention, et de faire part de ses
                 commentaires à ce sujet à la CBI.

                                                            (Signé) Abdulqawi A. Yusuf.




                                                                                            182




8 CIJ1062.indb 493                                                                                 18/05/15 09:29

